      Case 1:19-cv-11569-DLC Document 71 Filed 06/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VICTOR CARLSTRÖM, STEPHEN BRUNE,
 VINACOSSA ENTERPRISES AB,
 VINACOSSA ENTERPRISES LTD,
 BOFLEXIBILITET SVERIGE AB, SBS
 RESURS DIREKT AB and SPARFLEX AB,                           19-cv-11569 (DLC)
                                      Plaintiffs,

         vs.

 FOLKSAM ÖMSESIDIG LIVFÖRSÄKRING,
 SWEDBANK AB, SKATTEVERKET,
 FINANSINSPEKTIONEN, JENS
 HENRIKSSON, ERIK THEDÉEN, KATRIN
 WESTLING PALM, and others known and
 unknown,

                                    Defendants.




    FOLKSAM ÖMSESIDIG LIVFÖRSÄKRING’S NOTICE OF MOTION TO
                   DISMISS THE COMPLAINT

               PLEASE TAKE NOTICE that, upon the accompanying Memorandum of

Law, dated June 26, 2020, and the Declaration of Anders Andersson, executed on June

23, 2020, Folksam ömsesidig livförsäkring, a limited mutual insurance company, by its

attorneys, hereby moves this Court, before Honorable Denise L. Cote, at the United

States Courthouse for the Southern District of New York, 500 Pearl Street, New York,

New York, 10007, for an order dismissing the Complaint with prejudice, in its entirety,

pursuant to Federal Rule of Civil Procedure 12(b)(1), (b)(2), (b)(6), and the doctrine of

forum non conveniens, and granting such other and further relief as the Court deems just

and proper.
     Case 1:19-cv-11569-DLC Document 71 Filed 06/26/20 Page 2 of 2




Dated: June 26, 2020


                               CRAVATH, SWAINE & MOORE, LLP


                                        Timothy G. Cameron
                                        Benjamin Gruenstein
                                        Members of the Firm

                               Worldwide Plaza
                                 825 Eighth Avenue
                                     New York, NY 10019
                                        (212) 474-1000
                                            tcameron@cravath.com
                                            bgruenstein@cravath.com

                               Attorneys for Defendant Folksam
                               ömsesidig livförsäkring
